DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 17-20 in the reply filed on February 11, 2021 is acknowledged.
Claims 1-16 and 21-30 are canceled.  Claims 17-20 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “24” and “32”on paragraph 29, 30 of the specification as filed, cannot be found in the drawings.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kizawa et al. (JP 2012-192970-cited on IDS - see included machine translation) in view of Bernacchi (US 4764386 - cited on IDS).
Regarding claim 17, Kizawa teaches a method for processing protein pieces, the method comprising: placing uncooked protein pieces in pouches (see at least, paragraph 62); depositing a batter (see paragraph 48: which teaches a batter in view of the combination of the powdered and liquid components) in the cooking pouches either before or after placing the uncooked protein pieces in the cooking pouches.  In this regard, Kizawa teaches both the protein pieces and the batter and reads on either time of depositing; 
Kizawa teaches sealing the pouch (see paragraph 50, “sealing method using an adhesive”).
Claim 17 differs in specifically reciting the batter made from flour containing gluten.
However, Kizawa does teach that the batter can comprise wheat flour (see paragraph 47).  Wheat flour as taught by Kizawa can be construed as comprising gluten.  Additionally, Bernacchi further teaches batter coating foods (see the abstract - “fat fried coated) where the batter coating can be a wheat flour that can comprise 14% gluten (column 3, lines 12-31- protein (i.e. gluten) content of 14%). (Applicant’s specification, as filed, suggests high gluten can encompass 12-25% gluten).  Bernacchi teaches that such batter coatings can be useful for providing an organoleptically equivalent taste to that of fat-fried comestibles (column 2, lines 15-21).  To thus modify Kizawa and to use to use high-gluten wheat flour in the batter, would thus have been obvious to one having ordinary skill in the art for providing the requisite organoleptic properties to the cooked product as well as requisite adhesion.
Regarding claim 18, Kizawa teaches completely cooking the battered uncooked protein pieces, while in the sealed pouches (see paragraph 73, 75).  Regarding the limitation of, “at a temperature and time to completely cook the protein pieces, whereby the batter is sufficiently tacky such that breading can adhere thereto,” Kizawa teaches a sticky surface coating (see paragraph 73 - “less sticky”, paragraph 75 - finish was sticky) which is seen to be “sufficiently tacky” such that breading can adhere thereto.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Kizawa et al. (JP 2012-192970) as the primary reference, and in further view of Knight (US 3952110 - cited on IDS) and Hays (US 20110305802).
Regarding claim 19, while the claim differs in specifically reciting, “wherein depositing the batter includes depositing a first preselected volume of the batter, wherein a first portion of the preselected volume of the batter is added to the pouches before the cooking pouches receive the uncooked protein pieces, and then a remaining portion of the preselected volume of the batter is added to the cooking pouches after the cooking pouches receive the uncooked protein pieces,” it is not seen that patentability can be predicated on the particular order of placing the batter into the pouch.  That is, since the prior art already teaches combining batter and uncooked protein pieces within a pouch so as to coat the protein pieces, the particular order of placing the batter into the pouch would have been prima facie obvious (see MPEP 2144.04(IV)(C)).  
In any case, it is noted that Knight also teaches adding a flour based coating into a bag that already has uncooked protein therein (see column 3, lines 13-20).  Hays also teaches depositing a protein into a bag comprising a batter into which a protein piece can be deposited for coating (see paragraph 21; paragraph 32 teaches a bag of batter into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  
To combine the above taught steps of first depositing batter and subsequent depositing of batter after the addition of the protein piece, would thus have been obvious to one having ordinary skill in the art, for the known purpose of ensuring that the entirety of the protein piece was coated.  Such a modification would have been obvious as both are known steps for performing the same purpose of coating the protein pieces, such that using the above teachings together for the same purpose of coating .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Kizawa et al. (JP 2012-192970) as the primary reference, and in further view of Hays (US 20110305802) and Bell (US 4504509).
Regarding claim 20, it is noted that the claim differs in specifically reciting applying a coating to outer surfaces of uncooked protein pieces, the coating consisting of flour optionally mixed with spices resulting in coated uncooked protein pieces, prior to placing the protein pieces in cooking pouches.
However, it is noted that Hays further teaches that it has been notoriously conventional to pre-dust uncooked protein pieces with flour, prior to applying a batter there-to (see paragraph 34 - teaching a breading that can be a flour; paragraph 32 teaches a bag of breading into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  Bell further teaches that a pre-dust of flour can enhance adhesion of the batter coating (see column 7, lines 5-15),  
Modification of the combination to this include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pyonta (“I tried to make deep-fried fried chicken with a plastic bag recipe” - English translation document cited on IDS of 2/19/2020) in view of Reutimann (US 5540944), Kizawa et al. (JP 2012-192970), Ducharme (US 3052545) and Bernacci (US 4764386).
Regarding claim 17, Pyonta teaches a method for processing protein pieces, the method comprising: placing uncooked protein pieces in pouches (see page 1, chicken thigh cut into bite-sized pieces; “into a plastic bag”); depositing a batter in the cooking pouches either before or after placing the uncooked protein pieces in the cooking pouches (Pyonta teaches that flour and starch were added into the bag); 
Regarding the depositing of batter resulting in coated uncooked protein pieces, it is noted that there would have been some expectation of the flour and starch forming some type of batter with the moisture of the protein pieces.
Pyonta also teaches sealing the uncooked protein pieces in the pouches, thereby resulting in coated uncooked protein pieces (see the bottom of page 1, “Now, just deflate and boil” - this is seen to suggest removing the air, and the knots as taught by Pyonta is seen to suggest sealing the pouches).  
If it could have been construed that Pyonta’s knot was not a seal, then it is noted that Reutimann further evidences that it has been notoriously conventional to vacuum seal pouches comprising protein pieces having a coating thereon (column 15, lines 55-67).  Kizawa also evidences that it has been conventional to seal a pouch (paragraph 50, “sealing method using an adhesive”) comprising uncooked protein pieces 
To modify Pyonta if necessary and to use another type of seal for the pouches would have been an obvious substitution of one conventional expedient for another, both recognized as providing a sealed and evacuated pouch with protein pieces therein. 
Regarding a batter made from flour containing gluten it is noted that Pyonta is not specific in this regard.  
However, Ducharme teaches applying a batter to protein pieces such as fish and chicken (column 4, lines 45-52; example 1) where the batter can be a cereal flour such as wheat flour (column 2, lines 15-20).  Ducharme teaches that applying such a coating to would have been advantageous for providing a degree of adhesion and cohesion that is far superior than conventional batter mixes (column 1, lines 13-17).   Wheat flour as taught by Ducharme can be construed as comprising gluten.  Kizawa has also been relied on as also discussed above to teach batters (see paragraph 48 - “the batter”) which can comprise wheat flour that has been placed into a pouch comprising uncooked protein pieces.  Additionally, Bernacchi further teaches batter coating foods (see the abstract - “fat fried coated) where the batter coating can be a wheat flour that can comprise 14% gluten (column 3, lines 12-31- protein (i.e. gluten) content of 14%). (Applicant’s specification, as filed, suggests high gluten can encompass 12-25% gluten).  Bernacchi teaches that such batter coatings can be useful for providing an organoleptically equivalent taste to that of fat-fried comestibles (column 2, lines 15-21).  
It is also noted that Pyonta is not seen to be limiting regarding the specific type of flour, other than “fry flour.”  
Since Pyonta already teaches a batter type coating on the uncooked protein pieces, to thus modify the Pyonta and to use a batter comprising high-gluten wheat flour to coat the uncooked protein pieces, would thus have been obvious to one having ordinary skill in the art for providing the requisite organoleptic properties to the cooked product.
Regarding claim 18, Pyonta teaches completely cooking the battered uncooked protein pieces, while in the sealed pouches.  Regarding the limitation of, “at a temperature and time to completely cook the protein pieces, whereby the batter is sufficiently tacky such that breading can adhere thereto,” the combination is seen to teach cooking a coated food within a pouch, and therefore, there would have been a reasonable expectation of a water/flour batter coating to remain tacky after cooking, because it would have been reasonable to expect that a sealed pressure cooking step as taught by Pyonta would have retained moisture in the coating to provide some degree of tackiness.  In this regard, Pyonta further teaches on page 3 of the machine translation that “there is no crispness because it is not fried.”  Because the Pyonta teaches cooking the battered meat within a sealed and deflated bag by boiling the bag, it would have been obvious to one having ordinary skill art and reasonable to expect that moisture would be retained in the bag.  The release of moisture would have facilitated the batter becoming “crispy.”  Because the moisture would have been retained within the bag during boiling, there would have been a reasonable expectation of the batter having some level of tack to allow breading to adhere thereto.  This is further evidenced by Kizawa teaching a sticky surface coating (see paragraph 73, 75).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Pyonta as the primary reference, and in further view of Knight (US 3952110) and Hays (US 20110305802).
Regarding claim 19, the claim differs in specifically reciting, “wherein depositing the batter includes depositing a first preselected volume of the batter, wherein a first portion of the preselected volume of the batter is added to the pouches before the cooking pouches receive the uncooked protein pieces, and then a remaining portion of the preselected volume of the batter is added to the cooking pouches after the cooking pouches receive the uncooked protein pieces.” However, it is not seen that patentability can be predicated on the particular order of placing the batter into the pouch.  That is, since the prior art already teaches combining batter and uncooked protein pieces within a pouch so as to coat the protein pieces, the particular order of placing the batter into the pouch would have been prima facie obvious (see MPEP 2144.04(IV)(C)).  
In any case, it is noted that Knight also teaches adding a flour based coating into a bag that already has uncooked protein therein (see column 3, lines 13-20).  Hays also teaches depositing a protein into a bag comprising a batter into which a protein piece can be deposited for coating (see paragraph 21; paragraph 32 teaches a bag of batter into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  
To combine the above taught steps of first depositing batter and subsequent depositing of batter after the addition of the protein piece, would thus have been obvious to one having ordinary skill in the art, for the known purpose of ensuring that the entirety of the protein piece was coated.  Such a modification would have been .


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Pyonta as the primary reference, and in further view of Hays (US 20110305802) and Bell (US 4504509).
Regarding claim 20, it is noted that the claim differs in specifically reciting applying a coating to outer surfaces of uncooked protein pieces, the coating consisting of flour optionally mixed with spices resulting in coated uncooked protein pieces, prior to placing the protein pieces in cooking pouches.
Additionally however, it is noted that Hays further teaches that it has been notoriously conventional to pre-dust uncooked protein pieces with flour, prior to applying a batter there-to (see paragraph 34 - teaching a breading that can be a flour; paragraph 32 teaches a bag of breading into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  Bell further teaches that a pre-dust of flour can enhance adhesion of the batter coating (see column 7, lines 5-15),  
Modification of the combination to this include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.

Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knight (US 3952110).
Regarding claim 17, Knight teaches placing an uncooked protein piece into a pouch (see column 3, lines 13-15 - where a roast of pork is placed into a cooking bag).  Knight further teaches depositing a batter comprising flour containing gluten (such a wheat flour) (see column 3, lines 1-10).  By tying the cooking bag, Knight teaches sealing the uncooked protein pieces and resulting in a coated uncooked protein piece.  Regarding depositing the batter either before or after placing the uncooked protein pieces, Knight teaches depositing after placing a roast of pork therein.  
Claim 17 differs in specifically reciting a plurality of uncooked protein pieces.  Nonetheless, such a modification would have been an obvious matter of engineering and or design, depending on the quantity of protein that was desired to be coated, and would thus have been an obvious duplication of parts.
Regarding claim 18, it is noted that as the combination teaches a wheat flour based batter, which is within a sealed pouch and which forms a coating on the surface of the protein piece when cooked.  As the majority of the composition is wheat flour, salt and cornstarch and since the bag is not vented to release any moisture, it would have been obvious to one having ordinary skill in the art that there would have been a reasonable expectation of such a coating providing some degree of tack to allow for adhering breading thereto.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Knight (US 3952110) as the primary reference, and in further view of Hays (US 20110305802). 
Regarding claim 19, it is noted that Knight teaches adding the batter coating into a bag that already comprises the uncooked protein pieces.  This could be construed as addition of a remaining batter portion after the protein pieces have been placed into the pouch.  
While not specific in providing a first depositing step prior to addition of the protein pieces and a remaining batter addition step after the protein pieces have been placed into the pouch, Knight teaches any of a variety of steps for coating the protein pieces (see column 2, lines 43-47).  Additionally, Hays also teaches depositing a protein into a bag comprising a batter into which a protein piece can be deposited for coating (see paragraph 21; paragraph 32 teaches a bag of batter into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  Therefore, Hays teaches first depositing a batter and then depositing the protein into the pouch.  
To combine the above taught steps of first depositing batter and subsequent depositing of batter after the addition of the protein piece, would thus have been obvious to one having ordinary skill in the art, for the known purpose of ensuring that the entirety of the protein piece was coated.  Such a modification would have been obvious as both are known steps for performing the same purpose of coating the protein pieces, such that using the above teachings together for the same purpose of coating .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 17 above, which relies on Knight (US 3952110) as the primary reference, and in further view of Hays (US 20110305802) and Bell (US 4504509).
Regarding claim 20, it is noted that the claim differs in specifically reciting applying a coating to outer surfaces of uncooked protein pieces, the coating consisting of flour optionally mixed with spices resulting in coated uncooked protein pieces, prior to placing the protein pieces in cooking pouches.
It is noted however, that Hays further teaches that it has been notoriously conventional to pre-dust uncooked protein pieces with flour, prior to applying a batter there-to (see paragraph 34 - teaching a breading that can be a flour; paragraph 32 teaches a bag of breading into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  Bell further teaches that a pre-dust of flour can enhance adhesion of the batter coating (see column 7, lines 5-15),  
Modification of the combination to thus include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10506822 in view of Pyonta, Knight (US 3952110), Hays (US 20110305802).
Regarding pending claim 17, patented claim 1 teaches placing uncooked protein pieces in pouches, and applying a batter that is made from flour containing gluten and sealing the cooking pouches.  Regarding depositing a batter made from flour into the cooking pouches either before or after placing the protein pieces in the cooking 
Modification of the patented claims to place the batter into the pouch either before or after depositing the protein therein would have been obvious to one having ordinary skill in the art, as substitution of one conventional expedient for another, both recognized for achieving the same purpose of coating the protein pieces.
Regarding claim 18, the patented claim teaches completely cooking the sealed battered uncooked protein pieces while in the sealed pouches and where the batter remains sufficiently tacky such that breading can adhere thereto.
Regarding claim 19, as the patented claim teaches providing a batter that would coat uncooked protein pieces, to apply a portion of the before and a remainder after depositing the uncooked protein pieces is not seen to provide a patentable distinction over the patented claims, as the steps are merely a rearrangement of how one of ordinary skill in apply batter to batter coat uncooked protein pieces.  In any case, as the combination already teaches depositing protein pieces into a pouch comprising batter (Hays) as well as depositing a flour based coating after placing the protein into a pouch (Knight), modification to further include additional batter after placement of the protein pieces into the pouch would have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the protein pieces were adequately coated.  Such a modification would have been obvious as both are known steps for performing the same purpose of coating the protein pieces, such that using the above teachings together for .

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10506822 in view of Pyonta, Knight (US 3952110), Hays (US 20110305802) as applied above, and in further view of Bell (US 4504509)
Regarding claim 20, it is noted that the claim reads on applying a flour containing composition to the uncooked protein pieces, and therefore reads on a duplication of the same batter coating step.  To repeat the coating step is not seen to provide a patentable distinction over the combination, as it would have been obvious to one having ordinary skill in the art to provide a second coating for providing an added layer of batter to the uncooked protein pieces.  In any case, Hays further teaches that it has been notoriously conventional to pre-dust uncooked protein pieces with flour, prior to applying a batter there-to (see paragraph 34 - teaching a breading that can be a flour; paragraph 32 teaches a bag of breading into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  Bell further teaches that a pre-dust of flour can enhance adhesion of the batter coating (see column 7, lines 5-15),  Modification of the combination to this include a coating of flour would have been obvious to one having ordinary skill in the art for providing the requisite adhesion of the batter to the protein pieces.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 10292409 in view of Pyonta, Knight (US 3952110) and Hays (US 20110305802).
Regarding pending claim 17, patented claim 1 and 16 teaches placing uncooked protein pieces in pouches, and applying a batter that is made from flour containing gluten and sealing the cooking pouches.   While not specific as to depositing the batter in the pouches before or after placing the protein pieces in the cooking pouches, such a step would have been obvious to one having ordinary skill in the art, for the known purpose of coating the uncooked protein pieces with the batter.  In any case, Pyonta evidences depositing a coating into the bag after depositing protein pieces therein.  Knight also teaches adding a flour based coating into a bag that has uncooked protein therein (see column 3, lines 13-20).  Hays also teaches depositing a protein into a bag comprising a batter into which a protein piece can be deposited for coating (see paragraph 21; paragraph 32 teaches a bag of batter into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  
Modification of the patented claims to place the batter into the pouch either before or after depositing the protein therein would have been obvious to one having ordinary skill in the art, as an obvious substitution of one conventional expedient for another, both recognized achieving the same purpose of coating the protein pieces.
Regarding claim 18, the patented claim teaches completely cooking the sealed battered uncooked protein pieces while in the sealed pouches and where the batter remains sufficiently tacky such that breading can adhere thereto.
Regarding claim 19, as the patented claim teaches providing a batter that would coat uncooked protein pieces, to apply a portion of the before and a remainder after depositing the uncooked protein pieces is not seen to provide a patentable distinction over the patented claims, as the steps are merely a rearrangement of how one of ordinary skill in apply batter to batter coat uncooked protein pieces. In any case, as the combination already teaches depositing protein pieces into a pouch containing batter (Hays) as well as depositing a flour based coating after placing the protein into a pouch (Knight), modification to further include additional batter after placement of the protein pieces into the pouch would have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the protein pieces were adequately coated.  
Such a modification would have been obvious as both are known steps for performing the same purpose of coating the protein pieces, such that using the above teachings together for the same purpose of coating the protein pieces would have been obvious to one having ordinary skill in the art.(MPEP 2144.06(I)).
Regarding claim 20, the patented claims teach applying a coating of flour to the protein pieces.

Claims 17, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 and 31-47 of U.S. Patent Application No. 16/003933 view of Knight (US 3952110) and Hays (US 20110305802).
Regarding claim 17, copending claims 17, 40 and 47 teach placing uncooked protein pieces into pouches and depositing a batter comprising flour containing gluten 
Regarding claim 18, the copending claims further teach completely cooking the sealed battered uncooked protein pieces while the batter remains sufficiently tacky.
Regarding claim 20, copending claim 44 teaches applying a flour coating to the uncooked protein pieces.

Claim 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 and 31-47 of U.S. Patent Application No. 16/003933 as applied above, and in further view of Knight (US 3952110) and Hays (US 20110305802).
Regarding claim 19, as the copending claims teach providing a batter that would coat uncooked protein pieces, to apply a portion of the before and a remainder after depositing the uncooked protein pieces is not seen to provide a patentable distinction over the patented claims, as the steps are merely a rearrangement of how one of ordinary skill in apply batter to batter coat uncooked protein pieces. In any case, Knight also teaches adding a flour based coating into a bag that has uncooked protein therein (see column 3, lines 13-20).  Hays also teaches depositing a protein into a bag comprising a batter into which a protein piece can be deposited for coating (see paragraph 21; paragraph 32 teaches a bag of batter into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  
As the combination already teaches depositing protein pieces into a pouch containing batter (Hays) as well as depositing a flour based coating after placing the 

Claims 17, 18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 20  of U.S. Patent Application No. 16/339831 view of Knight (US 3952110) and Hays (US 20110305802).
Regarding claim 17, copending claim 20 teaches placing uncooked protein pieces into pouches and depositing a batter comprising flour containing gluten into the pouch, which would obviously have coated the protein pieces.  The copending claims further teach sealing the pouches.
Regarding claim 18, the copending claim further teaches completely cooking the sealed battered uncooked protein pieces while the batter remains sufficiently tacky.
Regarding claim 20, copending claim 7 teaches applying a flour coating to the uncooked protein pieces.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 20  of U.S. Patent Application No. 16/339831, as applied above, and in further view of Knight (US 3952110) and Hays (US 20110305802).
Regarding claim 19, as the copending claims teach providing a batter that would coat uncooked protein pieces, to apply a portion of the before and a remainder after depositing the uncooked protein pieces is not seen to provide a patentable distinction over the patented claims, as the steps are merely a rearrangement of how one of ordinary skill in apply batter to batter coat uncooked protein pieces. In any case, Knight also teaches adding a flour based coating into a bag that has uncooked protein therein (see column 3, lines 13-20).  Hays also teaches depositing a protein into a bag comprising a batter into which a protein piece can be deposited for coating (see paragraph 21; paragraph 32 teaches a bag of batter into which the protein can be deposited to coat the protein pieces; paragraph 2 - first apply breading then batter).  
As the combination already teaches depositing protein pieces into a pouch containing batter (Hays) as well as depositing a flour based coating after placing the protein into a pouch (Knight), modification to further include additional batter after placement of the protein pieces into the pouch would have been obvious to one having ordinary skill in the art, for the purpose of ensuring that the protein pieces were adequately coated.  Such a modification would have been obvious as both are known steps for performing the same purpose of coating the protein pieces, such that using the above teachings together for the same purpose of coating the protein pieces would have been obvious to one having ordinary skill in the art.(MPEP 2144.06(I)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792